     Case 1:19-cv-01724-DAD-EPG Document 18 Filed 03/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE LONNELL ROBERSON,                         No. 1:19-cv-01724-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14    SECOND WATCH SGT., et al.,
                                                         (Doc. No. 13)
15                       Defendants.
16

17           Plaintiff Clarence Lonnell Roberson is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636 (b)(1)(B) and Local Rule 302.

20           On January 4, 2021, the assigned magistrate judge issued findings and recommendations,

21   finding that plaintiff had stated cognizable claims for failure to protect in violation of his Eight

22   Amendment right against two Doe sergeants and a Doe lieutenant and for deliberate indifference

23   to serious medical needs in violation of plaintiff’s Eight Amendment right against defendant

24   KQA, defendant Gonzalez, the two Doe sergeants, the Doe lieutenant, and two Doe correctional

25   officers. (Doc. No. 13 at 2, 6–9.) The magistrate judge also found that plaintiff had failed to state

26   any other cognizable claims. (Id.) In addition, the magistrate judge concluded that plaintiff had

27   already been given an opportunity to amend his original complaint, with ample guidance from the

28   /////
                                                         1
     Case 1:19-cv-01724-DAD-EPG Document 18 Filed 03/02/21 Page 2 of 3


 1   court, and that the deficiencies in his second amended complaint were not capable of being cured

 2   by way of further amendment. (Id. at 9.)

 3              Accordingly, the magistrate judge recommended that this action proceed only on

 4   plaintiff’s Eighth Amendment failure to protect claims against the two Doe sergeants and the Doe

 5   lieutenant and on plaintiff’s Eighth Amendment claims for deliberate indifference to his serious

 6   medical needs against defendant KQA, defendant Gonzalez, the two Doe sergeants, the Doe

 7   lieutenant, and the two Doe correctional officers. (Id.) The pending findings and

 8   recommendations were served on plaintiff and contained notice that any objections thereto were

 9   to be filed within twenty-one (21) days from the date of service. (Id. at 9.) On January 15, 2021,

10   plaintiff filed objections to the findings and recommendations. (Doc. No. 14.) Plaintiff’s

11   objections appear to argue that the court should not dismiss his failure to protect claims against

12   defendant KQA and defendant Gonzalez because they failed to “report misconduct by another

13   employee.” (Doc. No. 14 at 1.) However, plaintiff’s objections fail to remedy the factual

14   deficiencies identified by the magistrate judge, namely that plaintiff’s claims against defendant

15   KQA and defendant Gonzalez “[do] not provide any factual allegations regarding what defendant

16   KQA or defendant Gonzalez should have done, or even could have done, to protect him.” (Doc.

17   No. 13 at 7.)

18           Accordingly,

19           1. The findings and recommendations issued on January 4, 2021 (Doc. No. 13) are adopted

20              in full;
21           2. This action proceeds on plaintiff’s Eighth Amendment failure to protect claims against the

22              two Doe sergeants and the Doe lieutenant and on plaintiff’s Eighth Amendment claims for

23              deliberate indifference to his serious medical needs against defendant KQA, defendant

24              Gonzalez, the two Doe sergeants, the Doe lieutenant, and the two Doe correctional

25              officers;

26           3. All other claims are dismissed; and
27   /////

28   /////
                                                          2
     Case 1:19-cv-01724-DAD-EPG Document 18 Filed 03/02/21 Page 3 of 3


 1      4. This action is referred back to the assigned magistrate judge for further proceedings

 2         consistent with this order.

 3   IT IS SO ORDERED.
 4
        Dated:    March 1, 2021
 5                                                    UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
